DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 01 June 2022 has been entered.


Response to Amendment
Applicant’s amendments filed 01 June 2022 with respect to the claims have been fully considered. Any claim objections and 35 U.S.C. 112(b) rejections not repeated herein are considered to be overcome by the amendments. The previous prior art rejections over Koch et al., Woollenweber, Jr. et al., and Schumnig are overcome. The previously applied reference Byrne is deemed applicable to at least the independent claims.

Claim Objections
Claims 10, 18, 19, and 21 are objected to because of the following informalities: 
	In claim 10, line 2, “should” should be changed to --shoulder--.  
In claim 18, line 11, “should” should be changed to --shoulder--.  
Claims 19 and 21 are objected to due to dependency on an above claim.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 10, 12, 17, and 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Byrne (US 4,749,334; previously cited).

In reference to claim 1
Byrne discloses:
An integrated bearing assembly comprising:
a thrust bearing (see annotated Figure 2 below) disposed along a first surface (see annotated Figure 2 below) of a turbocharger casing (i.e., center housing 38) in a turbocharger and extending circumferentially around an axis of rotation of a rotor (i.e., the assembly of impeller 26 and shaft 36) of the turbocharger; and
a dual film journal bearing (see annotated Figure 2 below) radially disposed between the rotor and the turbocharger casing, wherein an outer surface (i.e., the surface of the perimeter traced by the gray-lines shown below in annotated Figure 2) of the journal bearing is disposed along a second surface (see annotated Figure 2 below) of the turbocharger casing and along a surface (see annotated Figure 2 below) of a first portion (i.e., a right-side half) of the thrust bearing, wherein the journal bearing includes a shoulder step (see annotated Figure 2 below) radially extending away from the rotor and the outer surface (note: the identified shoulder step extends radially outward of outer surface) of the journal bearing, the shoulder step of the journal bearing configured to restrict axial movement of the journal bearing relative to the turbocharger casing (note: the identified “journal bearing” is prevented against axial movement due to the identified “shoulder step” being axially obstructed by other elements, as depicted in Figure 2; “the shoulder step of the journal bearing” being limited in axial movement necessarily limits such movement relative to “turbocharger casing”),
wherein the shoulder step of the journal bearing is spaced apart (see Figure 2) from the turbocharger casing along an axial direction that is parallel to the axis of rotation of the rotor with the first portion of the thrust bearing disposed between (see Figure 2) the shoulder step of the journal bearing and the turbocharger casing along the axial direction.

    PNG
    media_image1.png
    410
    497
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    374
    230
    media_image2.png
    Greyscale


In reference to claim 10
Byrne discloses:
The bearing assembly of claim 1, wherein the first portion of the thrust bearing is axially disposed between (see Figure 2) the shoulder step of the journal bearing and the turbocharger casing, and a second portion (i.e., a left-side half) of the thrust bearing is axially disposed between a thrust face (see annotated Figure 2 below) of the rotor and the turbocharger casing.

    PNG
    media_image3.png
    290
    459
    media_image3.png
    Greyscale


In reference to claim 12
Byrne discloses:
An integrated bearing assembly comprising:
a thrust bearing (see annotated Figure 2 above) disposed along a first surface (see annotated Figure 2 above) of a turbocharger casing (i.e., center housing 38), the thrust bearing including a recess (i.e., the recess formed by the passage identified below in annotated Figure 2) along an inner diameter of the thrust bearing; and
a dual film journal bearing (see annotated Figure 2 above)(note: the recitation “dual film” is being considered as a statement of intended use/result of the claimed invention since it relates to a particular use (i.e., with lubrication) of “journal bearing”, which is not necessarily structurally limiting of “journal bearing”) radially disposed between a rotor (i.e., the assembly of impeller 26 and shaft 36) and the turbocharger casing, wherein an outer surface (i.e., the surface of the perimeter traced by the gray-lines shown above in annotated Figure 2) of the journal bearing is disposed along a second surface (see annotated Figure 2 above) of the turbocharger casing and along a surface (see annotated Figure 2 above) of a first portion (i.e., a right-side half) of the thrust bearing, wherein the journal bearing includes a shoulder step (see annotated Figure 2 above) radially extending away from the rotor toward the thrust bearing, wherein the shoulder step of the journal bearing is configured to restrict axial movement of the journal bearing relative to the turbocharger casing (note: the identified “journal bearing” is prevented against axial movement due to the identified “shoulder step” being axially obstructed by other elements, as depicted in Figure 2; “the shoulder step of the journal bearing” being limited in axial movement necessarily limits such movement relative to “turbocharger casing”);
wherein the shoulder step of the journal bearing is spaced apart (see Figure 2) from the turbocharger casing along an axial direction that is parallel to an axis of rotation of the rotor.

In reference to claim 17
Byrne discloses:
The integrated bearing assembly of claim 12, wherein the first portion of the thrust bearing is axially disposed between (see Figure 2) the shoulder step of the journal bearing and the turbocharger casing, and a second portion (i.e., a left-side half) of the thrust bearing is axially disposed between a thrust face (see annotated Figure 2 above in the rejection of claim 10) of the rotor and the turbocharger casing.

In reference to claim 24
Byrne discloses:
The integrated bearing assembly of claim 12, wherein the shoulder step of the journal bearing is disposed between (see Figure 2) the first portion of the thrust bearing and the thrust face of the rotor.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
Claims 4, 5, 18 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Byrne in view of Ward (WO 2013/154852; previously cited).

In reference to claims 4 and 5
Byrne discloses:
The bearing assembly of claim 1.

Byrne does not disclose:
further comprising one or more dowel pins that engage with the thrust bearing and the turbocharger casing along the axial direction that is parallel to the axis of rotation of the rotor. (claim 4)
further comprising one or more dowel pins securing the thrust bearing in a position with respect to the turbocharger casing and restricting rotation of the bearing assembly. (claim 5)

Ward discloses:
a turbocharger bearing assembly comprising a thrust bearing (52) and at least one axially-extending pin (see pg.8:ll.24-26) received in at least one hole (75) that extends therethrough and into a turbocharger casing (23) to prevent relative rotation.


It would have been obvious to one having ordinary skill in the art before the effective filing
date of the claimed invention to modify the assembly of Byrne to include at least one pin for
engaging with both the thrust bearing and the casing, as disclosed by Ward, for the purpose of
preventing relative rotation.

In reference to claim 18
Byrne discloses:
A method comprising:
obtaining a journal bearing (see annotated Figure 2 below)(note: the below annotations are the same as presented in claims 1 and 10 above) of a turbocharger having an outwardly and radially extending shoulder step (see annotated Figure 2 below);
positioning the journal bearing into a casing (i.e., center housing 38) of the turbocharger;
positioning a thrust bearing (see annotated Figure 2 below) onto a first surface (see annotated Figure 2 below) of the casing of the turbocharger such that the shoulder step of the journal bearing engages the thrust bearing to prevent axial movement of the journal bearing relative to the one or more of the thrust bearing and the casing of the turbocharger (note: the identified “journal bearing” is prevented against axial movement due to the identified “shoulder step” being axially obstructed by other elements, as depicted in Figure 2; “the shoulder step of the journal bearing” being limited in axial movement necessarily limits such movement relative to “thrust bearing” and/or “casing”), wherein an outer surface (i.e., the surface of the perimeter traced by the gray-lines shown below in annotated Figure 2) of the journal bearing is disposed along a second surface (see annotated Figure 2 below) of the casing of the turbocharger and along a surface (see annotated Figure 2 below) of a first portion (i.e., right-side half) of the thrust bearing, wherein the first portion of the thrust bearing is axially disposed between (see Figure 2) the should step of the journal bearing and the casing of the turbocharger, and a second portion (i.e., left-side half) of the thrust bearing is axially disposed between (see Figure 2) a thrust face (see annotated Figure 2 below) of a rotor (i.e., the assembly of impeller 26 and shaft 36) and the casing of the turbocharger.

    PNG
    media_image1.png
    410
    497
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    374
    230
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    290
    459
    media_image3.png
    Greyscale


Byrne does not disclose:
placing one or more dowel pins through holes in the thrust bearing and the casing of the turbocharger to prevent rotation of the thrust bearing relative to the casing of the turbocharger.

Ward discloses:
a turbocharger bearing assembly comprising a thrust bearing (52) and at least one pin (see pg.8:ll.24-26) received in at least one hole (75) that extends therethrough and into a turbocharger casing (23) to prevent relative rotation.

It would have been obvious to one having ordinary skill in the art before the effective filing
date of the claimed invention to modify the assembly of Byrne to include at least one pin for
engaging with both the thrust bearing and the casing, as disclosed by Ward, for the purpose of
preventing relative rotation.

In reference to claim 21
Byrne in view of Ward addresses:
The method of claim 18, wherein positioning the thrust bearing onto the first surface of the casing of the turbocharger includes positioning the thrust bearing such that the shoulder step of the journal bearing is axially spaced apart (see Figure 2) from the casing of the turbocharger.


Allowable Subject Matter
Claims 2, 3, 7, 8, 14, 15, 19, 22, 23, and 25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER RYAN LEGENDRE whose telephone number is (571)270-3364. The examiner can normally be reached on M-F: 9-5 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg, can be reached at 571-272-4922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER R LEGENDRE/Primary Examiner, Art Unit 3745